MEMORANDUM *
The bankruptcy court had jurisdiction over this matter and properly overruled Michael Goodwin’s objections to the Trustee’s final report and application for fees. Goodwin’s objections were barred by the doctrines of res judicata and collateral es-toppel. See Clark v. Bear Steams & Co., Inc., 966 F.2d 1318, 1320 (9th Cir.1992).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.